Citation Nr: 9915027	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for shell fragment 
wound residuals to include scars.  

3.  Entitlement to service connection for a chronic sleep 
disorder.  

4.  Entitlement to service connection for a headache disorder 
to include migraine, cluster headaches, and Agent Orange 
exposure residuals.  

5.  Entitlement to disability compensation benefits for 
substance abuse.  

6.  Entitlement to service connection for a cardiovascular 
disorder to include congestive heart failure.  



REPRESENTATION

Appellant represented by:	Department of Veterans' 
Affairs, Tennessee 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for an olfactory 
disorder to include loss of the sense of smell; a back 
disorder; an acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD); shell fragment wound 
residuals to include scars; a chronic sleep disorder; 
migraine headaches; substance abuse; and a cardiovascular 
disorder to included congestive heart failure.  In January 
1994, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In March 1996, the 
Board determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
an olfactory disorder to include loss of the sense of smell; 
denied the claim; and remanded the issues of the veteran's 
entitlement to service connection for a back disorder, an 
acquired psychiatric disorder, shell fragment wound 
residuals, a chronic sleep disorder, a headache disorder, 
substance abuse, and a cardiovascular disorder to the RO for 
additional action.  
In May 1998, the RO, in pertinent part, granted service 
connection for chronic mechanical low back pain; assigned a 
10 percent evaluation for that disability; and denied service 
connection for a headache disorder to include Agent Orange 
exposure residuals.  The veteran has been represented 
throughout this appeal by the Tennessee Department of 
Veterans Affairs.  

The veteran may have submitted an informal claim for service 
connection for a skin disorder to include "jungle rot."  It 
appears that the RO has not had an opportunity to act upon 
the informal claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  PTSD has been shown to have originated during active 
service.  

2.  Shell fragment wound residuals were not manifested during 
active service or at any time thereafter.  

3.  A chronic sleep disorder was not manifested during active 
service or at any time thereafter.  

4.  A chronic headache disorder was not shown during active 
service or on the most recent VA examinations of record.  

5.  The veteran's chronic alcohol and substance abuse is the 
result of his abuse of alcohol and drugs.  

6.  A chronic cardiovascular disorder was not shown during 
active service or for many years after service separation.  
The veteran's current congestive dilated cardiomyopathy and 
congestive heart failure have not been shown to have 
originated in service.  

7.  The veteran's current congestive dilated cardiomyopathy 
and congestive heart failure have been attributed to his 
chronic alcohol abuse.  
CONCLUSIONS OF LAW

1.  PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for shell fragment wound 
residuals to include scars.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic sleep 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

4.  A chronic headache disorder to include migraine, cluster 
headaches, and Agent Orange exposure residuals was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R.§ 3.303 (1998).  

5.  VA disability compensation benefits may not be awarded 
for substance abuse.  38 U.S.C.A. §§ 105, 1110 (West 1991); 
38 C.F.R. § 3.301 (1998).  

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cardiovascular 
disability to include congestive heart failure.  38 U.S.C.A. 
§ 5107 (West 1991).  

7.  VA disability compensation benefits may not be awarded 
for an alcohol-related cardiovascular disability to include 
congestive heart failure.  38 U.S.C.A. §§ 105, 1110 (West 
1991); 38 C.F.R. §§ 3.301, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for an acquired 
psychiatric disability, shell fragment wound residuals, a 
chronic sleep disorder, a headache disorder, substance abuse, 
and a cardiovascular disorder.  It is necessary to determine 
if he has submitted a well-grounded claim with respect to 
each issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Where a veteran served continuously for ninety days or more 
during a period of war and a psychosis and/or 
cardiovascular-renal disease including hypertension becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  


I.  Acquired Psychiatric Disorder to Include PTSD

The veteran asserts on appeal that service connection is 
warranted for PTSD as the claimed disability was precipitated 
by his combat experiences in the Republic of Vietnam.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  See also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) direct 
that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such  
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has clarified that:  

[W]e have concluded that under section 
1154(b) once a combat veteran's claim for 
service connection of a disease or injury 
alleged to have been incurred in or 
aggravated in combat service is well 
grounded under Caluza and Epps, both 
supra, then the claimant prevails on the 
merits unless VA produces "clear and 
convincing evidence" to the contrary -- 
that is, unless VA comes forward with 
more than a preponderance of the evidence 
against the claim.  Arms v. West, __ Vet. 
App. __, ___, No. 96-1467, slip op. at 10 
(Feb. 11, 1999).  

The veteran's service medical records make no reference to a 
psychiatric disability.  The veteran's service personnel 
records indicate that he served as a field artilleryman in 
Battery A, 2nd Battalion, 11th Artillery, 101st Airborne 
Division in the Republic of Vietnam from November 22, 1969 to 
November 17, 1970.  He was reported to have participated in 
an "unnamed" campaign against the enemy.  

At the January 1994 hearing on appeal, the veteran testified 
that he was "shaky type nervous" prior to entering the 
Army.  He denied receiving any psychiatric treatment during 
or after active service.  He stated that he had several 
combat-related traumatic experiences while serving in the 
Republic of Vietnam including being wounded during combat and 
witnessing the death of Specialist 4 Sam Johnson, a close 
friend, during an enemy rocket barrage.  The death occurred 
near the end of his tour.  The veteran reported that he had 
recurrent nightmares, flashbacks, and thoughts about Vietnam.  
He believed that he had PTSD as he was "short-tempered" and 
"goes off."  

At a January 1994 VA examination for compensation purposes, 
the veteran complained of Vietnam-related recurrent 
daydreams, thoughts, and nightmares; depression; anger; 
irritability; impaired concentration; and impaired sleep.  He 
reported that he had served in the Republic of Vietnam and 
witnessed the deaths of several individuals including a 
friend.  On examination, the veteran exhibited an affect 
"appropriate to the content of his discussion about his back 
pain and emotional problem."  The VA physician commented 
that, "based on [the] patient's history and present mental 
status, the patient has been suffering from PTSD."  

In an April 1996 written statement, the veteran advanced that 
he had been unable to sleep since returning home from Vietnam 
in 1970; had been struck in the shins by shrapnel "during 
[a] rocket attack on Fire Base Grant;" had tried not to 
remember Vietnam-related events; and had experienced 
recurrent intrusive thoughts and nightmares of his combat 
experiences including the death of Sam Johnson.  He stated 
that he became especially angry and tearful whenever he 
thought of his friend's death.  

A March 1997 report from the United States Army and Joint 
Services Environmental Support Group (now the United States 
Armed Services Center for Research of Unit Records) conveys 
that:

U.S. Army casualty files lists (sic) two 
"Samuel Johnson's" as being killed in 
action (KIA), however, neither casualty 
occurred during [the veteran's] tour of 
duty in Vietnam.  A review of the Morning 
Reports (MR's), DA Form 1, submitted by 
the 2nd Battalion, 11th Artillery (2nd Bn, 
11th Arty), [the veteran's] assigned unit 
during Vietnam, documents that a David E. 
Johnson was KIA on July 21, 1970.  The 
enclosed Vietnam Casualty Detail Report 
documents the circumstances surrounding 
his death.  

The referenced Vietnam Casualty Detail Report notes that 
Sergeant (E4) David E. Johnson was killed in action on July 
21, 1970 during a hostile "artil[lery], rocket, mortar" 
attack.  

An undated VA mental health clinic evaluation notes that the 
veteran complained of seeing daily hallucinations of his 
deceased "best buddy 'Sam Johnson'" and Vietnam-related 
flashbacks and nightmares.  He reported that he had witnessed 
Mr. Johnson die from wounds caused "by mortar fire in front 
of him in Vietnam."  On examination, the veteran exhibited a 
"bored" mood and a "frustrated" affect.  Impressions of 
PTSD and alcohol dependency were advanced.  

At an August 1997 VA examination for compensation purposes, 
the veteran complained of daily nightmares, nervousness, 
anxiety, and a dislike of crowds and strangers.  He reported 
several traumatic Vietnam-related experiences including Sam 
Johnson's death; his inability to carry Sam Johnson's corpse 
to an evacuation helicopter; and a difficult helicopter 
evacuation during combat.  The VA examiner indicated that he 
had reviewed the veteran's claims and medical files.  He 
noted that the veteran was a "good historian."  The doctor 
commented that the veteran was tearful while speaking about 
Sam Johnson.  The veteran was diagnosed with chronic PTSD; 
alcohol dependence in partial remission; polysubstance 
dependence including amphetamines and marijuana in remission; 
and a not otherwise specified personality disorder with 
antisocial features.  

At a December 1997 VA examination for compensation purposes, 
the veteran was again diagnosed with PTSD.  The VA examiner 
concluded that "a diagnosis of PTSD is supportable under DSM 
III R [American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, (3rd ed. revised)] 
prior to 11-7-96."  

The Board notes that the veteran served in the Republic of 
Vietnam with a field artillery unit and was reported to have 
participated in an unnamed campaign against the enemy.  The 
veteran related that he had witnessed the death of a close 
service comrade during an enemy artillery barrage.  While 
acknowledging some slight discrepancies, the Board observes 
that the veteran's recollections of the decades old event 
have been substantially verified by the United States Armed 
Services Center for Research of Unit Records.  He has been 
repeatedly diagnosed by VA examiners with chronic PTSD 
secondary to his Vietnam-related combat experiences.  There 
is no competent evidence rebutting the multiple diagnoses of 
PTSD.  In light of such findings and given the provisions of 
38 U.S.C.A. § 1154(b) (West 1991), the Board concludes the 
service connection is now warranted for PTSD.  


II.  Shell Fragment Wound Residuals

The veteran's service medical records make no reference to 
shell fragment wounds or any chronic residuals thereof.  At 
his November 1970 physical examination for service 
separation, the Army examiner did not identify any shell 
fragment wound residuals.  The veteran's service personnel 
records do not reflect that he was wounded and/or awarded the 
Purple Heart medal.  

In his July 1993 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and attachments thereto, the veteran 
advanced that he sustained "shrapnel wounds."  He did not 
identify the location of his alleged wounds.  

At the hearing on appeal, the veteran testified that he had 
been struck on both shins by multiple shell fragments during 
an enemy rocket attack on Fire Base Ripcord or Grant.  He 
stated that his wounds were not "deep."  He was treated by 
an Army medic and was not subsequently seen by a physician.  
He reported that his shell fragment wound residuals consisted 
solely of scars.  The local accredited representative 
advanced that while the veteran had been offered the Purple 
Heart medal for his wounds, he refused to accept it.  

In an April 1996 written statement, the veteran reiterated 
that he had been struck in the shins by shrapnel during an 
enemy rocket attack on Fire Base Grant.  In a November 1997 
written statement, the veteran stated that he had sustained a 
shrapnel wound "in my leg."  

At the December 1997 VA examination for compensation 
purposes, the veteran was afforded a thorough general medical 
evaluation which encompassed the lower extremities.  The VA 
examiner did not report any shell fragment wound residuals or 
lower extremity scars consistent with such wounds.  On 
psychiatric evaluation, the veteran reported that he took 
"some shrapnel" during combat in Vietnam.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The record contains no competent evidence establishing that 
the veteran has ever been found to manifest chronic shell 
fragment wound residuals.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, the 
veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Court has commented that:
Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  

The veteran asserts on appeal that he sustained bilateral 
lower extremity shell fragment wound residuals during combat 
in Vietnam.  Therefore, the Board has considered the 
potential application of 38 U.S.C.A. § 1154(b) (West 1991).  
In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of 
well-groundedness because "medical" 
nature of such evidence was too 
attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 
(1996).  

There is no competent evidence establishing that the veteran 
has any chronic shell fragment wound residuals.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Therefore, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  Accordingly, the instant claim is denied.  
38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


III.  Sleep Disorder

The veteran's service medical records make no reference to a 
sleep disorder.  At his November 1970 physical examination 
for service separation, the veteran denied having ever 
experienced "frequent trouble sleeping."  On examination, 
the Army examiner reported no sleep abnormalities.  

VA clinical documentation dated in November 1992 reflects 
that the veteran complained of "sleep problems."  He 
reported that he slept three to four hours a night "due to 
late bedtime [and] working frequently."  A September 1993 VA 
treatment record notes that the veteran was "sleeping on 2 
pillows."  

At the hearing on appeal, the veteran testified that he had 
not slept while in Vietnam or during the past twenty-two 
years.  He clarified that while he occasionally dozed for an 
hour, he was awakened shortly by Vietnam-related nightmares.  
The veteran reported that he had asked for and received 
sleeping medication from Army medics while in the Republic of 
Vietnam.  He related that his current treating physicians had 
prescribed Valium and sleeping pills for him.  

At the August 1997 VA examination for compensation purposes, 
the veteran complained of poor sleep and being short of 
breath upon awakening.  In a November 1997 written statement, 
the veteran reported that he did not sleep well because he 
dreamed of a friend that was killed.  

At the December 1997 VA examination for compensation 
purposes, the veteran complained of an inability to sleep.  
He reported that he had occasional "bad dreams" which woke 
him and left his clothes soaked by perspiration.  He 
clarified that he slept approximately five hours each night; 
awoke "nearly every hour;" and had "not slept a full night 
in 27 years."  

In a June 1998 written statement, the veteran advanced that 
he could not sleep at night because I thought of Vietnam and 
the guy that got killed.  He had nightmares about what 
happened.  

The veteran asserts that he suffers from a chronic sleep 
disorder which commenced while he was in Vietnam.  The record 
contains no competent evidence establishing that the veteran 
was found to manifest a chronic sleep disorder during active 
service or any time thereafter.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, the 
veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

There is no competent evidence establishing that the veteran 
currently has a chronic sleep disorder.  The Board has 
considered the provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  In the absence of evidence of current disability, the 
statute does not serve to render the veteran's claim 
well-grounded.  Beausoleil v. Brown, 8 Vet. App 459, 464 
(1996).  Therefore, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


IV.  Headaches

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

The veteran's service medical records do not refer to 
headaches.  At his November 1970 physical examination for 
service separation, the veteran denied having ever 
experienced "frequent or severe headache."  On physical 
examination, the Army examiner did not report any findings 
consistent with chronic headaches.  

An October 1980 physical evaluation from Lynn B. Boyer, M.D., 
conveys that the veteran complained of "three distinctive 
episodes of headaches occurring one year apart" over the 
preceding three and one-half years.  The veteran clarified 
that he was in the midst of the most recent episode.  Dr. 
Boyer commented that "I find this gentleman very interesting 
and feel that he definitely has cluster headaches syndrome."  

At the January 1994 hearing on appeal, the veteran testified 
that he initially experienced cluster headaches while in the 
Republic of Vietnam.  He reported that he had received 
private medical treatment for his headaches in the 1970's and 
1980's.  The veteran denied having any cluster headaches 
during the three years prior to the hearing.  His physician 
had informed him that his headaches might return on a five 
year cycle.  He believed that his headaches were caused by 
Agent Orange exposure.  In his January 1994 informal claim 
for service connection, the veteran sought service connection 
for headaches secondary to exposure to Agent Orange.   

A February 1995 VA treatment record notes that the veteran 
was diagnosed with cluster headaches.  In an April 1996 
written statement, the veteran advanced that sometimes he 
would grab his head with my hand and try not to think about 
what happened over there and my head will start to hurt and I 
will have a headache for a couple of days.  He reported that 
he went to a doctor with the headaches.  He said that the 
headache could have been caused from being exposed to gas and 
flumes in Vietnam.  I was exposed to fungus and exposed to 
Agent Orange when I was in Vietnam.  

A January 1997 VA hospital summary conveys that the veteran 
was diagnosed with "a history of cluster headaches."  At a 
July 1997 VA examination for compensation purposes, the 
veteran complained of cluster headaches.  On general medical 
evaluation, the veteran reported that he experienced cluster 
headaches "a few times each year ...  since he came back from 
the service seven years ago."  He was diagnosed with cluster 
headaches.  On neurological evaluation, the veteran reported 
that: his headaches "first began approximately 27 years ago 
without provocation;" his treating neurologists had 
diagnosed him with cluster headaches and treated him with "a 
series of shots;" and he had experienced no headaches over 
the preceding four to five years.  The VA examiner commented 
that:

It is my impression that [the veteran] 
has had intermittent cluster headaches 
for the past 27 years.  Their character 
(as described above) is consistent with a 
diagnosis of cluster headaches.  

The examination report does not indicate that the VA 
examiners had reviewed the veteran's claims files prior to 
the examination.  

At the December 1997 VA examination for compensation 
purposes, the general medical examiner related that:

Head:  History of cluster headaches for 
at least several years.  He said he has 
not had one for 3 or 4 years.  He has 
been followed up in Nashville.  Again 
[the] patient was seen in Nashville for 
this for his 2507 exam.  At that time, he 
stated that he wasn't having any and no 
further tests were done.  Patient has a 
history of hurting in his nose and 
headache would come on when he did have a 
cluster headache, and he said he had to 
bump his head to make it feel better, but 
again, he has not had those for years.  

The veteran was diagnosed with a "history of cluster 
headaches."  A December 1997 physical evaluation from 
Michael P. Moore, M.D., conveys that the veteran had chronic 
headaches.  

The report of a January 1998 VA examination for compensation 
purposes states:

[The veteran] states that he has not had 
a headache in the past four or five 
years, since treatment he received from a 
physician in Huntsville, Alabama, and I 
agree with Dr. H- that the headache 
diagnosis is consistent with cluster 
headache and currently it is not a 
problem and is creating no functional 
disability whatsoever.  ...  The cluster 
headaches are not currently a problem but 
may return unpredictably.  

In support of his claim, the veteran submitted several VA 
"Agent Orange Brief-Fact Sheets about Agent Orange & Related 
Concerns."  These documents address Agent Orange exposure in 
general and do not provide any evidence pertaining 
specifically to the veteran.  

The Board has conducted a careful longitudinal review of the 
record.  A chronic headache disorder was not shown during 
service.  The report of his November 1970 physical 
examination for service separation reflects that the veteran 
explicitly denied having ever experienced "frequent or 
severe headache."  The first clinical documentation of a 
headache disorder is Dr. Boyer's October 1980 diagnosis of 
cluster headache syndrome.  The doctor noted that the veteran 
had reported experiencing episodic headaches since 
approximately 1977.  The veteran testified at the January 
1994 hearing on appeal that he had not experienced any 
headaches during the three years prior to the hearing.  While 
noting that the veteran had a history of cluster headaches, 
the examiners at the July 1997, December 1997, and January 
1998 VA examinations for compensation purposes all reported 
that the veteran expressly denied having any headaches during 
the preceding three to five years.  Given that the claimed 
disability was not shown during active service or on multiple 
recent VA examinations and in light of the veteran's 
testimony and statements on appeal to the effect that he had 
no headaches since approximately 1991, the Board finds that 
service connection is not warranted.  As the veteran has not 
alleged that the claimed disorder developed during combat, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
for application.  Accordingly, the benefit sought on appeal 
is denied.  

The Board must note that the veteran's statements regarding 
the date of onset of the headaches have been inconsistent.  
During service he entered a sworn statement that he did not 
have headaches.  Recently, in support of a claim for monetary 
benefits, he reported a 27-year history which an examiner 
seemed to accept in 1997.  This is in sharp contrast to his 
statement in 1980 that there was a three-year history of 
headaches.  The 1980 statement for treatment purposes and the 
inservice statement are statements against interest.  His 
more recent recounting of history is not credible.  The issue 
before the Board is whether the claim is well grounded.  
There is clear split at the Court in this regard.  Compare 
Justus and Jones (citations omitted.)  The dissent and 
majority opinions in Jones v. West, (No. 96-1253 (U.S. Vet. 
App. May 11, 1999) reflect the intellectual disagreement.  In 
this regard, the 1997 VA examiner has no personal knowledge 
of the inservice events and since the service records are 
silent, he could not base his opinion on an objective record.  
Any statement from the examiner that the veteran factually 
had headaches during service is outside his range of 
competence.  Rather his opinion can be no better than the 
history and information provided by the veteran.  A veteran's 
history may be accurate or inaccurate.  In this case, the 
veteran's more recent reported history is inaccurate and not 
credible.  We are faced with a possibility of a denial as not 
well grounded based on the Jones theory or a denial on the 
merits under the Justus theory.  The result is the same; a 
denial, unless the negative evidence is completely ignored.  
We again note that the positive evidence that relates the 
condition to service is based on inaccurate information, 
whereas the more probative medical evidence reflects an onset 
in approximately 1977.

In regard to any claim based on exposure to Agent Orange or 
fungus, there is no regulatory or medical evidence that 
supports the veteran's position.  His assertion that he was 
told that there is a relationship is unsupported, not 
competent and does not serve to establish a well grounded 
claim under this theory.  Since there is no indication of 
outstanding evidence and the veteran has not identified who 
made the comment, there is no outstanding duty.

V.  Substance Abuse

The veteran advances that his chronic alcohol and substance 
abuse commenced while he was in the Republic of Vietnam due 
to the ready availability of alcohol and various drugs.  No 
compensation shall be paid if the disability is the result of 
the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. § 3.301 (1998).  The Court has 
directed that "primary service connection for alcohol and 
drug abuse is specifically precluded because it is considered 
to be 'willful misconduct.'"  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  See also VAOPGCPREC 2-98.  The Court 
has further clarified that payment of VA disability 
compensation is prohibited for disabilities which are the 
result of alcohol or substance abuse whether based on direct 
service connection or on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) (1998).  Barela v. West, 
11 Vet. App. 280 (1998).  

The Board finds that the veteran is not eligible for payment 
of VA disability compensation benefits for substance abuse as 
a matter of law.  In reviewing a comparable factual scenario, 
the Court has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's claim is denied.  

VI.  Cardiovascular Disability 

A November 1969 Army treatment record notes that the veteran 
complained of orthostatic hypotension of seven days' 
duration.  On examination, the veteran exhibited blood 
pressure readings of 135/80 and 130/90 mmHg.  The examining 
physician commented that "I can find no overt evidence of 
orthostatic hypotension."  He recommended that the veteran 
be returned to duty.  At his November 1970 physical 
examination for service separation, the lungs chest and chest 
X-ray were normal.  Blood pressure was 128/82 or 83.  

An October 1992 hospital summary and associated clinical 
documentation from Lincoln Regional Hospital indicates that 
the veteran complained of a productive cough, gradually 
increasing dyspnea on exertion, orthopnea, and pedal edema.  
On admission, the veteran was observed to be in congestive 
heart failure.  He presented a history of "significant 
ethanol intake."  The veteran was diagnosed with "new onset 
congestive failure-consider viral versus alcoholic 
cardiomyopathy;" "probable underlying bacterial 
bronchitis;" and alcohol abuse.  

An October 1992 VA hospital summary notes that the veteran's 
cardiac risk factors included tobacco, a positive family 
history, and being male.  He was noted to have a history of 
"heavy alcohol use, approximately one pint liquor per day 
for 20 years" and "tobacco use, 3-4 packs per day for 
greater than 20 years."  The veteran denied having a history 
of hypertension or hypercholesterolemia.  The veteran was 
diagnosed with alcohol abuse and congestive heart failure 
secondary to dilated cardiomyopathy.  

In his July 1993 informal claim, the veteran stated that "I 
request nsc [nonservice-connection] for: (1) heart 
condition."  At the hearing on appeal, the veteran denied 
exhibiting a "heart condition" during active service.  He 
clarified that he was never informed by military medical 
personnel that he had any heart abnormalities.  He was 
initially diagnosed with and treated for a heart disorder in 
October 1992.  The veteran testified that he was informed 
that that alcohol aggravates it.  He reported that he did not 
use substances until service.

A January 1997 VA hospital summary and associated clinical 
documentation conveys that the veteran had "known dilated 
cardiomyopathy secondary to longstanding chronic alcohol 
abuse" which "was diagnosed in October of 1992."  The 
veteran was diagnosed with severe dilated cardiomyopathy, 
congestive heart failure exacerbation, and tobacco abuse.  

At the July 1997 VA examination for compensation purposes, 
the veteran was diagnosed cardiomyopathy and congestive heart 
failure.  He was noted to be a candidate for heart 
transplantation.  The VA examiner commented that:

[The veteran] has advanced left 
ventricular dysfunction due to 
cardiomyopathy.  Because of the temporal 
relationship to heavy alcohol intake, the 
etiology is assumed to be 
alcohol-related.  

At the August 1997 VA examination for compensation purposes, 
the veteran was diagnosed with congestive cardiomyopathy, 
alcohol dependence in partial remission, and polysubstance 
abuse including amphetamines and marijuana in remission.  The 
psychiatric examiner concluded that "this veteran continues 
to use alcohol which lead to his heart failure and severe 
physical problems at the present time."  

At the December 1997 VA examination for compensation 
purposes, the veteran was noted to have a history of 
congestive heart failure for 4-5 years and a "history of 
cardiomyopathy probably secondary to alcoholism."  At a 
February 1998 VA examination for compensation purposes, the 
veteran was diagnosed with congestive dilated cardiomyopathy 
and congestive heart failure.  The VA examiner commented that 
the veteran's "cardiomyopathy is secondary to probable 
alcohol."  

The Board observes that a cardiovascular disability was not 
shown in service or for many years following service 
separation.  The veteran's current cardiomyopathy and 
congestive heart failure were initially identified in October 
1992, some twenty-one years after service separation.  The 
record is devoid of competent evidence reflecting that the 
veteran's cardiovascular disability originated during active 
service or within one year of service separation.  The 
veteran's treating and examining private and VA physicians 
have attributed his current cardiovascular disability to his 
long history of chronic alcohol abuse.  Indeed, the veteran 
acknowledged at the hearing on appeal that his cardiovascular 
disability was not manifested during or proximate to active 
service.  Therefore, the Board finds that the veteran's claim 
for service connection for a cardiovascular disability is not 
well-grounded.  

To the extent that the veteran is seeking VA disability 
compensation benefits for his alcohol-related cardiovascular 
disability, the Board observes that no compensation shall be 
paid if the disability is the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 1991); 
38 C.F.R. § 3.301, § 3.310(a) (1998).  Barela v. West, 11 
Vet. App. 280 (1998).  The Board finds that the veteran is 
not eligible for payment of VA disability compensation 
benefits for an alcohol-related cardiovascular disability as 
a matter of law.  Accordingly, the veteran's claim is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for PTSD is granted.  Service connection 
for shell fragment wound residuals to include scars is 
denied.  Service connection for a chronic sleep disorder is 
denied.  Service connection for a headache disorder to 
include migraine, cluster headaches, and Agent Orange 
exposure residuals is denied.  Service connection for 
substance abuse is denied.  Service connection for a 
cardiovascular disability to include congestive heart failure 
is denied.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the assignment of a 10 percent evaluation for his 
chronic mechanical low back pain.  It appears that the RO has 
not acted upon the notice of disagreement.  The prior 
communication from the RO that implied that the issue was on 
appeal was correctly withdrawn by the RO since no notice of 
disagreement had been received as of the date of the 
document.  Now there is a notice of disagreement.

In reviewing a similar factual scenario, the Court directed 
that where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, __ 
Vet. App. __, ___, No. 97 -1467, slip op. at 4 (Mar. 12, 
1999).  Additionally, the Court has clarified that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Therefore, the issue of the veteran's evaluation for 
mechanical low back pain must be remanded to the RO for 
issuance of a statement of the case.  Accordingly, this case 
is REMANDED for the following action:

The RO should issue a statement of the 
case which addresses the veteran's 
evaluation for chronic mechanical low 
back pain.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  Additional evidence and argument may be 
submitted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

